Citation Nr: 0732090	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  02-18 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased (compensable) rating for malaria.  


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The veteran served on active duty from September 1968 to May 
1970.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2003, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Houston, Texas, through the VA's Appeals 
Management Center in Washington, DC.  The purpose of such 
remand was primarily to obtain records of treatment 
referenced by the veteran but not then contained within the 
claims folder.  Following the AMC's attempts to complete the 
requested actions, the case has been returned to the Board 
for further review.  

Notice is taken that, following entry by the AMC of its 
supplemental statement of the case of April 2007, the veteran 
responded by letter, dated in May 2007, and various 
attachments, albeit without a waiver of initial consideration 
by the RO or AMC.  Therein, the veteran reiterated his 
previously assertions as to his entitlement to a compensable 
evaluation for his malaria.  The attachments consist of 
various internet articles as to the diagnosis of malaria and 
its clinical manifestations, and copies of Board decisions 
not involving this veteran as to issues involving claims, 
both original and attempts to reopen, for service connection 
for malaria.  Inasmuch as none of the attachments pertain 
specifically to the veteran or to the issue now before the 
Board, and one or more internet articles as to the diagnosis 
and treatment of malaria were previously submitted and 
reviewed by the RO/AMC, the need to remand this matter or 
solicit a waiver of initial RO/AMC consideration is obviated.  


FINDING OF FACT

There is no showing of an active disease process involving 
malaria or documentation of any residuals of any previously 
active process.  


CONCLUSION OF LAW

The criteria for the assignment of an increased (compensable) 
rating for malaria have not been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 3.102, 3.159, 3.321, 3.326, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.88b, Diagnostic Code 6304 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Considerations

As noted above, this matter was remanded by the Board in 
December 2003 in order to facilitate the conduct of 
additional evidentiary and/or procedural development.  All of 
the actions previously sought by the Board through its prior 
development requests appear to have been completed in full as 
directed, and it is of note that the veteran does not contend 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
he or she should submit all pertinent evidence in his 
possession.

During the pendency of this appeal, a decision was entered by 
the United States Court of Appeals for Veterans Claims 
(Court) in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) Veteran's status; 2) 
existence of disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that the VCAA notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice of the information and 
evidence needed by the veteran-appellant to substantiate and 
complete his claim, notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain for the appellant was provided to him 
through the RO's letter of June 2002 and the AMC's letters of 
February 2004 and May 2006, to include the notice required by 
Dingess/Hartman.  The appellant was thereby notified that he 
should submit all pertinent evidence in his possession.

VCAA notice is to be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here, the initial VCAA notice letter as to the claim 
for increase herein at issue was prepared and furnished to 
the veteran-appellant prior to entry of the initial RO 
decision, although complete notice, specifically that 
pertaining to Dingess/Hartman, was not.  Notice is taken that 
where the VCAA notice is defective, the Board must presume 
that the error was prejudicial, and VA bears the burden of 
rebutting said presumption.  Sanders v. Nicholson, 487 F.3d 
881 (2007) (recognizing that "VCAA notice errors are 
reviewed under a prejudicial error rule" and holding that 
"all VCAA notice errors are presumed prejudicial and . . . 
VA has the burden of rebutting this presumption"); see also 
Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders, supra, at *10 ("this opinion does not 
. . . change the rule that reversal resulted the essential 
fairness of the adjudication to have been affected").  That 
is, "the key to determining whether an error is prejudicial 
is the effect of the error on the essential fairness of the 
adjudication."  Id.; accord Sanders, supra.  "[A]n error is 
not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" id., at 121, and non-
prejudicial error may be proven by a showing that "the 
purpose of [VCAA] notice was not frustrated, e.g., by 
demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Dalton v. Nicholson, 21 
Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Accordingly, "there could be no prejudice if the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim..."  Mayfield, 
supra, at 128.

In the instant case, timely VCAA notice would not have 
operated to alter its outcome, given that the evidence on 
file does not shown or even imply that a compensable 
evaluation is warranted for malaria.  Sanders, supra 
(recognizing that "a demonstration that the outcome would not 
have been different in the absence of the error would 
demonstrate that there was no prejudice").  In view of the 
foregoing, the Board cannot conclude that this defect 
affected the essential fairness of the adjudication, and 
thus, the presumption of prejudice is rebutted.  Id.

VA did not provide such notice to the veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice (Pelegrini, supra), the Board determines 
that the AMC cured this defect by providing complete VCAA 
notice together with readjudication of the claim, as 
demonstrated by the supplemental statements of the case 
(SSOC) in January and April 2007.  Prickett v. Nicholson, 20 
Vet. App. 370, 376-78 (2006) (validating the remedial 
measures of issuing fully compliant VCAA notification and 
readjudicating the claim in the form of an SOC to cure timing 
of notification defect).  The Veterans Court has held that an 
SSOC that complies with applicable due process and 
notification requirements constitutes a readjudication 
decision.  Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006) (Mayfield III).  As the SSOCs complied with the 
applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  
Accordingly, the provision of adequate notice followed by a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  Mayfield III, 20 Vet. App. at 541-42, citing 
Mayfield II, 444 F.3d at 1333-34.  The veteran thus was not 
prejudiced by any defect in timing, as "the purpose behind 
the notice has been satisfied . . . that is, affording a 
claimant a meaningful opportunity to participate effectively 
in the processing of [the] claim. . . ."  Mayfield, 19 Vet. 
App. at 128.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the claims folder to the 
extent that such records have been adequately identified or 
are otherwise available.  Notice is taken that the record 
contains the veteran's service medical records, as well as 
examination and treatment records compiled by VA and non-VA 
sources, inclusive of reports of multiple VA medical 
examinations afforded the veteran for the purpose of 
determining the severity of the service-connected disability 
at issue.  These evaluations were thorough in nature and 
provided findings which are adequate for rating the veteran's 
service-connected malaria.  In this regard, it is noted that 
every effort has been made to ensure that data as complete as 
possible be obtained.  That being the case, and inasmuch as 
the appellant does not challenge the sufficiency of the 
evidence, and there is ample competent evidence of record to 
render an appellate decision, there is no duty to obtain in 
this instance any additional VA medical examination or a 
medical opinion.  38 C.F.R. § 3.326.  Accordingly, it is 
found VA has satisfied its duties under the VCAA.

Merits of the Claim for Increase

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes (DCs) identify 
the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., 
Part 4.  Each disability must be viewed in relation to its 
history and there must be emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  Examination reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7.

Service connection for malaria was established by RO action 
in September 1970, at which time a 10 percent schedular 
rating was assigned from July 1970 under DC 6304, with a 
reduction thereof to 0 percent, effective from July 1971.  
The 0 percent evaluation has remained in effect since that 
time.  

Under 38 C.F.R. 4.88b, DC 6304, a 100 percent evaluation is 
warranted for malaria when there is active disease.  Where 
inactive, malaria is to be rated for liver or spleen damage 
under the appropriate system.   

The veteran was treated for a fever of unknown origin in 
March 1970 and, shortly after his discharge from service, he 
was hospitalized and treated by VA on two occasions for bouts 
of acute malaria.  Since that time, no active disease process 
or residuals of active malaria are documented by the record.  
While the veteran reports that he has suffered from 
significant health problems as a result of having contracted 
malaria while in Vietnam, and points specifically to fever, 
as well as stomach and digestive system problems, competent 
evidence supportive of the veteran's contentions is wholly 
lacking.  

On a VA medical examination in March 2002, a diagnosis of 
recurrent malaria by history, no documentation available, was 
offered.  No organomegaly was objectively noted and a 
malarial screen showed no malarial parasites.  Further VA 
medical evaluation in April 2006 showed no evidence of 
hepatosplenomegaly; neither the liver nor the spleen was 
palpable.  A malarial smear demonstrated no malarial 
parasites.  The assessment was of status post malarial 
infestation with plasmodium falciparum in 1970, treated, 
resolved, no sequelae.  

Following a careful review of the evidence of record, the 
Board concludes that a compensable evaluation for malaria has 
not been established.  In sum, there is no competent evidence 
on file that the veteran has active malaria or any current 
residuals related to any prior active bout of malaria.  As a 
consequence, it is found that a compensable schedular 
evaluation is not warranted.  

To accord justice in the exceptional case where the assigned 
schedular evaluation is found to be inadequate, the VA's 
Under Secretary for Benefits or the Director of the 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set for in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  38 C.F.R. § 3.321(b)(1).  The governing norm in 
these exceptional cases is a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  Id.

The Board does not have the authority to assign, in the first 
instance, a higher rating on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1), and given the circumstances of this 
case, there is no basis to refer the matter to designated VA 
officials for consideration of an extraschedular rating.  
Bagwell v. Brown, 9 Vet. App. 377 (1996).  Here, there is no 
showing of an active or inactive disease process and as such, 
a compensable schedular evaluation is not warranted.  While 
the veteran alleges that his malaria adversely affects his 
ability to work as a mail carrier, he has failed to offer any 
proof of such impairment.  Such factors as a marked 
interference with employment or frequent periods of 
hospitalization are otherwise not corroborated by evidence 
from his employer or any examining or treating medical 
professional.  Accordingly, a referral to the Chief Benefits 
Director or the Compensation and Pension Service for a 
determination of whether the assignment of an extraschedular 
rating is appropriate is not warranted.  Id.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim for a compensable 
evaluation for malaria or its residuals.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine does not apply and the appeal 
must be denied.  Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).


ORDER

An increased (compensable) rating for malaria is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


